Title: Benjamin Hichborn to John Adams, 24 Oct. 1786
From: Hichborn, Benjamin
To: Adams, John


          
            
              Sir
            
            

              Boston

              24th Octr. 1786
            
          

          I have long intended to write to you, but the fear of giving you
            more trouble than Information, has hitherto prevented me—the present critical Situation
            of public Affairs, & the probable issue of them, so different from what is
            conceived by most of our Politicians, have at length overcome every other Consideration
            & I have now taken my pen to communicate a Sentiment which I must entreat of
            you, by every tie of honor & friendship, (let the Event, be what it may) that
            you, never will mention it as having come from me—After this grave Introduction I may
            venture to tell you that there is a first determination in the Minds of Men of y[thorn
              sign]e greatest Influence, to change the form of
            Government thro’ the Continent, & shoud the present convulsions in this State
            continue the Change will most assuredly take place in a very short time—you may wonder
            at my Confidence, but depend upon the prediction,—what form of Government will succeed
            the present I will not pretend absolutely to determine, but that a great change will
            happen soon, unless, contrary to all appearances & the uniform bias of the human
            Mind, the most violent civild Commotions which ever made thier appearance, shoud
            suddenly subside without any either hope or fear to produce the
            change—perhaps I am writing not a word of news to you, & I think it not
            improbable, at least I can say I hope so because I never wish to see the political wheel
            in motion unless you have some share in the direction of it, & I most ardently
            wish shoud any great Event take place I hope before it is complicated, that
            you will be on the Spot—you have friends & Confidants I know, & perhaps
            some of them, have wrote you on the same Subject; but I know some of your confidential Friends, have no Idea of the
            Subject—; shoud you incline to receive any further communications on this head, if you
            will honor me with a line by the Packet, I will without Reserve let you know everything
            that I may possess respecting it—you may observe Sir, that I use very little ceremony,
            & I think I know your Character too well to suppose it necessary—I have always
            wished for an opportunity of demonstrating the esteem & Confidence I feel
            & if possible to afford you a Satisfaction proportionate to y[thorn sign]e accidental injury I occassioned your feelings in suffering
            your letters to fall into y[thorn sign]e Enemies hands—I had
            determined to write you about two Years since to inform you of what I dare say no one
            else woud, which was that in case you returned to America, you without ye[thorn sign] least doubt have been chosen Governor—I suppose
            [were you] here at any time before our next Elect[ion] you woud have almost an unanimous
            vote—Bowdoin I believe will not be chosen & unless you shoud be here I suppose
            Hancock will—I write in a hurry that is scarcly decent, but as I do not write to
            recommend myself I hope it will be ye[thorn sign] more
            readily excused, The Vessel which carries this will sail in a few minutes—I beg leave to
            recommend my much esteemed Friend & Brother Mr
            Gardner (who is again in London with Mrs: Gardner) to your
            notice & shall acknowledge any civilities you may shew them as doubly done to
            myself—please present my respects to Mrs. Adams &
            believe me your undissembled / Friend
          
            
              
                B Hichborn
              
            
          
          
            NB I shoud not dare to write this but under cover to Mr. Gardner you may answer it if you please thro […] channel
              as letters [. . . ] from Persons in your Station are frequently [ . . .]—
          
        